DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 23 December 2020 is hereby acknowledged. Claims 1 and 3-25 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 23 December 2020. In particular, claim 1 has been amended to require a particular catalyst(s) and specific film forming polymer, said combination not previously claimed. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 3-9, 11-17, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,452,681 (“Moriarity”) in view of US 6,190,524 (“Kollah”).
	As to claims 1, 3-6, and 14, Moriarity teaches a coating composition containing an active hydrogen containing polymer (5:7-57) and a urethane compound, the urethane compound formed by blocking a polyisocyanate compound with a structure

    PNG
    media_image1.png
    38
    79
    media_image1.png
    Greyscale
(3:10-15), where R is hydrogen or hydrocarbyl group, X is hydrocarbyl or –NR1R2, where R1 and R2 are hydrogen or hydrocarbyl groups (3:10-60), and thus includes alpha hydroxyamides. Specifically, Moriarity exemplifies N,N-dibutylglycolamide (10:10-11), which is an alpha hydroxyamide as 
Moriarity teaches a polymer polyol is reacted with amine and neutralized with acid to provide amine salt and or quaternary ammonium on the active hydrogen containing polymer, thus cationic salt groups (6:15-45).
	Moriarity teaches the use of a catalyst in the composition including metal salts and/or complexes (7:30-37), but does not teach a catalyst not containing the recited metals. However, Kollah teaches the use of a bismuth compound (as required by claims 1 and 14) not containing tin, zinc, iron or manganese useful in electrodepositable compositions containing active hydrogen containing cationic resins and capped polyisocyanates (abstract). Kollah teaches that such catalysts provide efficient catalytic activity with little odor (2:35-40). As such, it would be obvious to modify the composition of Moriarity, using bismuth containing catalyst of Kollah, as Kollah teaches that catalytic activity can be obtained with little odor.
	As to claims 7-9, Moriarity teaches as further examples of the isocyanate reactive compound, N-methyllactamide and N-octylglycolamide, which respectively, are C1 monoalkyl glycolamide and C8 monoalkyl lactamide as required by claims 8 and 9, respectively, and which have the structure of claim 7 where R3 is hydrogen, R2 is a C1 or C8 alkyl group, and R1 is hydrogen or methyl.
	As to claim 11, Moriarity teaches using N,N-dibutylglycolamide as the sole blocking agent (13:1-12), and thus suggests blocking group derived from alpha hydroxy amide at 100 % of the total blocked isocyanato groups.
	As to claims 12 and 13, Moriarity in view of Kollah teaches a bismuth containing curing catalyst. The limitation of claims 12 and 13 are optional under claim 1.

	As to claims 16 and 17, Moriarity in view of Kollah does not state the curing temperature under the recited test methods of claims 16 and 17. However, Moriarity teaches that the compositions may be cured at temperatures as low as 121 degrees C (9:20-30), and therefore obtaining the recited curing temperature within the range would be an obvious modification of Moriarity in view of Kollah.
	As to claim 19, Moriarity exemplifies blocking a mixture of toluene diisocyanates, an aromatic diisocyanate (10:10-20).
	As to claim 20, while Moriarity does not teach a composition substantially free of tin catalyst, Kollah teaches the use of a bismuth compound (as required by claims 1 and 14) not containing tin, zinc, iron or manganese useful in electrodepositable compositions containing active hydrogen containing cationic resins and capped polyisocyanates (abstract). Kollah teaches that such catalysts provide efficient catalytic activity with little odor (2:35-40). As such, it would be obvious to modify the composition of Moriarity, using bismuth containing catalyst of Kollah, as Kollah teaches that catalytic activity can be obtained with little odor and allows for preparing compositions without the use of tin catalysts (abstract). As such, it would be obvious to modify the composition of Moriarity, using bismuth containing catalyst of Kollah as a substitute for tin catalyst, as Kollah teaches that catalytic activity can be obtained with little odor.
	As to claims 21 and 22, Moriarity teaches applying the coating composition to a substrate by electrodeposition, thus forming a coating film as required by claim 22 (11:65-12:7).
	As to claims 23 and 24, Moriarity teaches backing to cure the film, thus forming a substrate with the cured coating composition (11:65-12:7).


    PNG
    media_image1.png
    38
    79
    media_image1.png
    Greyscale
(3:10-15), where R is hydrogen or hydrocarbyl group, X is hydrocarbyl or –NR1R2, where R1 and R2 are hydrogen or hydrocarbyl groups (3:10-60), and thus includes alpha hydroxyamides. Specifically, Moriarity exemplifies N,N-dibutylglycolamide (10:10-11), which is an alpha hydroxyamide as required by claims 1 and 4. The aforementioned compound meets the structure recited in claim 3, where n is 1, R1 is hydrogen, X is N(R2), R2 is a C4 alkyl group, and R is a C4 alkyl group. The aforementioned compound is a dibutyl glycolamide (hydroxyacetamide) as required by claim 5, and meets the structure of claim 6 where R1 is hydrogen, R2 and R3 are C4 alkyl groups.
Moriarity teaches a polymer polyol is reacted with amine and neutralized with acid to provide amine salt and or quaternary ammonium on the active hydrogen containing polymer, thus cationic salt groups (6:15-45).
	Moriarity teaches the reaction of the compound with the isocyanate groups produces the group

    PNG
    media_image2.png
    52
    128
    media_image2.png
    Greyscale
(1:45-55). As such, it would be expected that the reaction of the capping agent with a diisocyanate, as exemplified (10:10-25), produce the recited structure of claim 25 where Y is the divalent organic moiety from the 2,4 and 2,6-toluene, m is 2, p is 0, R1 is hydrogen, X is N(R2), R is a C4 alkyl group, and R2 is a C4 alkyl group. 
	Moriarity teaches the use of a catalyst in the composition including metal salts and/or complexes (7:30-37), but does not teach a catalyst not containing the recited metals. However, Kollah teaches the use of a bismuth compound useful in electrodepositable compositions containing active hydrogen containing cationic resins and capped polyisocyanates (abstract). Kollah teaches that such .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,452,681 (“Moriarity”) in view of US 6,190,524 (“Kollah”) as applied to claim 5, further in view of US 5424346 (“Sinclair”).
	As to claim 10, Moriarity teaches forming a blocking agent N,N—dibutyllactamide using N,N-dibutylamine and lactic acid (12:50-65), but is silent as to whether the lactic acid, and thus the resulting lactamide, is a racemic mixture.
	However, it is known that lactic acid can be inexpensively produced by oxidizing ethylene to acetaldehyde, subsequently reacting with hydrogen cyanide to form lactonitrile, and hydrolyzing to the acid, where such process produces racemic D,L lactic acid (11:7-16). Therefore, using racemic lactic acid to form the lactamide, and thus obtaining a racemic lactamide, would be obvious, given that Sinclair teaches that such racemic forms can be obtained inexpensively.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,452,681 (“Moriarity”) in view of US 6,190,524 (“Kollah”) as applied to claim 1, further in view of US 2016/0200858 (“Fukuda”).
As to claim 18, Moriarity does not teach the use of a second blocking agent on the isocyanate. However, Moriarity is concerned with lowering curing temperature for a blocked isocyanate coating (2:20-25). Fukuda teaches combinations of blocking agents, including amine curing agents exemplified by 1,1,3,3-tetramethylguanidine (para. 0261, table 1). Fukuda teaches the use of such blocking agents, including N,N-dibutyl-2-hydroxyacetamide (an alpha hydroxy amide) (para. 0067). Fukuda teaches using 
It would be obvious to modify the composition of Moriarity in view of Kollah, further using additional amine blocking agents, so as to adjust the catalytic activity, and thus provide for curing at low temperatures.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments against the combination of Moriarity and Kollah on the grounds that reduced odor is not sufficient rationale for combination. However, the catalyst of Kollah is motivated by both the need to move from tin based catalyst, and the odor of some alternatives to tin based catalyst. As such, there is ample rationale for the substitution of the catalyst of Kollah for those taught by Moriarity.
Further, applicant’s arguments that there are unexpected effects is unpersuasive. While some examples using bismuth have lower cure temperatures than tin catalyst, some examples have higher cure temperatures than tin based catalysts. Furthermore, applicant has not alleged that any of these bismuth or organic based catalysts are themselves novel, and applicant’s evidence does not suggest any particular effect from the claimed combination of known bismuth/organic catalyst and known capping agent; rather, this appears to just be a demonstration of the capability of the prior art catalysts.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764